On April 19, 1995, the Supreme Court of the United States ordered and adjudged that the judgment of this court entered in this cause on September 22,1993, McIntyre v. Ohio Elections Comm. (1993), 67 Ohio St.3d 391, 618 N.E.2d 152, be reversed and that this cause be remanded to this court for further proceedings not inconsistent with the opinion of the Supreme Court of the United States. Accordingly, upon further consideration, effective June 21, 1995,
IT IS ORDERED by the court that the judgment entered by this court on September 22, 1993, wherein the judgment of the Court of Appeals for Franklin County was affirmed, be, and hereby is, reversed, consistent with the opinion of the Supreme Court of the United States. See McIntyre v. Ohio Elections Comm. (1995), 514 U.S. -, 115 S.Ct. 1511, 131 L.Ed.2d 426.
It is further ordered that the appellant recover from the appellee her costs herein expended; and that a mandate be sent to the Court of Common Pleas of Franklin County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Franklin County for entry.